Citation Nr: 1429877	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-13 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include residuals of a spinal fusion.  

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from July 2003 to June 2004.  He also served in the Reserve service, including inactive duty training, as discussed below.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case was certified to the Board by the Boston, Massachusetts RO.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a current low back disorder related to a back injury suffered while on inactive duty training.  



CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, a low back disorder was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is granting the only claim being decided herein, discussion of whether VA complied with its notification and assistance duties pursuant to the VCAA is unnecessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military service includes active duty, any period of active duty training during which the individual concerned was disabled from a disease or injury incurred in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran claims that his current low back disorder is related to an injury he suffered during inactive duty training.  In his March 2013 hearing, the Veteran offered credible testimony, which is consistent with the other evidence of record, that: he had never had a back injury prior to entering the military; he injured his back during a handcuffing demonstration while on inactive duty for training in January 2008 and experienced a shooting pain in his back; he initially thought he had pulled a muscle, but sought medical care the next day when pain continued; he was dissatisfied with the diagnosis offered by the first doctor he saw at the hospital, made an appointment with another provider, was diagnosed with spondylolisthesis approximately two weeks later, and received ongoing treatment; and he eventually received a spinal fusion after other treatment was ineffective.  

The Veteran explained in his May 2010 substantive appeal that because his injury was determined to have been incurred in the line of duty he received incapacitation pay from the military for the time he lost at his civilian job and his spinal fusion surgery was provided through VA free of charge.  An April 2008 line of duty determination shows that spondylolisthesis was suffered while on inactive duty training and that it was determined to have been incurred in the line of duty.  The Veteran was placed on a temporary profile in April 2008 due to back pain and was placed on a permanent profile in January 2010 due to his spinal fusion.  

The Veteran was never afforded a VA examination for his low back disorder, and the private medical evidence of record does not include any opinions regarding the cause of his condition.  In this case, however, the Board finds that given the relatively short period of time between the injury and the diagnosis and the Veteran's credible testimony regarding the lack of previous injuries and the symptoms resulting from the injury, the evidence is at least evenly balanced as to whether the Veteran's low back disorder was caused by the injury suffered during inactive duty training.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that medical evidence is not always required when the determinative issue involves medical etiology).  Therefore, with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a low back disorder, to include residuals of a spinal fusion, is granted.


REMAND

The Veteran indicated in his March 2013 hearing that he receives treatment for his hearing loss through VA.  No VA treatment records are associated with the Veteran's claims file, and remand is necessary to obtain these potentially relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of pertinent VA treatment of the Veteran and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  If and only if VA or other medical records show a hearing loss as defined by 38 C.F.R. § 3.385 (2013), then schedule the Veteran for a new VA examination to address whether it is at least as likely as not that any diagnosed hearing loss is related to service.  A complete rationale must be provided for any opinion offered.  In order to demonstrate that the examiner has reviewed all of the evidence of record, the examiner must, in part, specifically address the appellant's lay assertions as to the cause of his hearing difficulties.  

3.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


